AILSHIE, C. J.,
Dissenting. — I have no doubt of the powers of the commissioners of Ada county to issue bonds for the purpose of building or constructing roads or bridges within the county when so authorized by a two-thirds vote of the qualified electors thereof. The only question to which I shall direct my attention here is the method pursued by the commissioners in bringing this question to a vote. I am fully satisfied that the resolution of the board of commissioners and the notice of election each fail to comply with either the provisions of the constitution as contained in sec. 3, art. 8, or the requirements of secs. 1962 and 1968 of the Revised Codes. Neither the resolution nor the notice states the purpose for which the *434money realized from the bond issue is to be used. Two separate and independent purposes are joined, and the voter was never given notice where the roads or bridges were to be built or the amount to be used for either purpose.
Sec. 3, art. 8, of the constitution, provides as follows:
“No county, city, town, township, board of education, or school district, or other subdivision of the state, shall incur any indebtedness, or liability in any manner, or for any purpose, exceeding in that year, the income and revenue provided for it for such year, without the assent of two-thirds of the qualified electors thereof, voting at an election to be held for that purpose, nor unless, before or at the time of incurring such indebtedness provision shall be made for the collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof, within twenty years from the time of contracting the same. Any indebtedness- or liability incurred contrary to this provision shall be void: Provided, That this section shall not be construed to apply to the ordinary and necessary expenses authorized by the general laws of the state.”
This section has been frequently considered and construed by this court. This is the fundamental law of the state and cannot be disregarded by either the legislature or board of commissioners.
This court in Howard v. Independent School Dist. No. 1, 17 Ida. 537, 106 Pac. 692, considered and construed this same provision of the constitution and sec. 33 of the charter of the city of Lewiston as the same have relation to the issuance of bonds, and the court said:
“It will be observed from the foregoing provisions of the constitution that where a vote is to be taken on the question of bonding ‘for any purpose,’ that an election must ‘be held for that purpose.’ .... The object of requiring each ‘purpose’ to be separately stated and submitted is to prevent combining separate subjects so that one may gather votes for the other.”
*435A mere casual examination of sec. 3, art. 8, will disclose that the constitutional provision with reference to the special or particular purpose for which bonds shall be issued is even more strict than the statute itself. In other words, it requires that when bonds are to be issued for any “purpose,” that the election must be held for that purpose.
Passing, then, to the provision of the statute which was evidently intended to come within the purview of the foregoing provision of the constitution, we find that sec. 1962 says:
“When the interests of the county require it and the board of commissioners of the county deem it for the public good to bond the county to fund or refund the outstanding obligations of the county, or bond the county for the purpose of acquiring funds or purchasing a site and erecting a courthouse and jail or a jail thereon, or for the construction or repair of roads or bridges, or to assist any city or village in said county in constructing a free bridge over any navigable stream within, or partly within, or adjoining, the limits of any such city or village, or for any one or more of said purposes, and the indebtedness or liability of the county that may be created by the bonding, funding or refunding aforesaid, or in purchasing a site and erecting a courthouse and jail or a jail thereon, and for the construction or repair of roads or bridges, or for assisting any city or village in the construction of any such free bridge as aforesaid, or for any one or more of said purposes, exceeds the income or revenue of the county for that year, the board of commissioners may issue bonds of the county as provided by section 1960.....”
Turning, then, to see. 1968, which provides for the giving of notice, we find that when the question of bonding is submitted, notice must be given that the election will be “held for that purpose,” and that the notice “shall recite the action of the board in deciding to bond the county, the purpose thereof, and the amount of the bonds that are to be issued.” By sec. 1962 the legislature evidently intended to recite what the members thereof considered to be separate, different, distinct and various purposes as contemplated by sec. 3, art. 8, of the eon*436stitution, and they proceeded to enumerate these, not in the conjunctive, but in the disjunctive. The different purposes for which bonds may be issued under sec. 1962 are specified as follows: “To fund or refund the outstanding obligations of the county, or bond the county for the purpose of acquiring funds for purchasing a site and erecting a courthouse and jail or a jail thereon, or for the construction or repair of roads or bridges, or to assist any city or village in said county in constructing a free bridge over any navigable stream within or partly within, or adjoining, the limits of any such city or village, or for any one or more of said purposes.” It will be noted by the most casual reading of the foregoing paragraph that the construction of “roads or bridges” is not one purpose only, but two purposes, and is so recognized in the latter part of the paragraph as well as in the first enumeration. While a bridge is a part of a road within the meaning of the general highway law, it is not a part of a road and not so recognized within the meaning of the bonding laws. The reason for the legislature enumerating these as separate purposes is apparent. If a bridge is destroyed, it effectually cuts off the travel over that part of the road, while a road may be out of repair and be difficult of travel, yet it does not wholly obstruct travel or the travel may be diverted around the obstruction. The construction of a bridge requires specially prepared material and skilled labor which the average citizen cannot furnish or supply. Again, it requires the expenditure of a much larger sum of money to construct a bridge than it does to repair a few miles of road. On the other hand, a place where a bridge is needed may be supplied by a ferry, as has been the case in this state at many places along our streams from time immemorial. The electors of a county might favor the construction of a road or even assist in its construction for many miles on each side of a large stream, and yet those same citizens oppose bonding their comity for building a bridge across that stream. On the other hand, they might favor bonding their county for a bridge and at the same time oppose bonding the county for building a new road or improving an old one.
*437When sec. 3, art. 8, of the constitution was under consideration in the constitutional convention,, the members of that body understood that building roads and bridges and raising revenue therefor were separate and distinct purposes and objects, and Mr. Gray, one of the able members of that body, in commenting on that section, said: “Now, as I understand it, the board of county commissioners of the county or of the city — the proper levying board — when they levy a tax for a certain purpose, that is, if it is for the purpose of bridges, for the purpose of roads, or for any such purpose, they estimate what will be necessary for the expenditures of the town or county for that year; and that sum shall not be increased without a vote of the people; there shall be no other tax levied except that one which is provided by the board of county commissioners. ’ ’
The only notice the voters of Ada county had of the purposes and objects of the bond issue was as follows:
“Notice is hereby given that on Wednesday, the 25th day of June, 1913, an election shall be held according to law for the purpose of determining whether or not the said Ada County, State of Idaho, shall issue bonds in the sum of Two Hundred Thousand Dollars, the proceeds thereof to be used in the construction, building and repair of roads and bridges within said Ada County, State of Idaho.”
Now, it will be seen from the foregoing notice, the only information the voters had with reference to the purpose and object of this bond issue was that the money would be “used in the construction, building and repair of roads and bridges” within said Ada county. They had no notice of how much was to be used in the building of bridges and how much in the building of roads; they had no notice of the amount to be used in the repair of bridges or of the amount to be used in the repair of roads; they had no notice as to where the bridges were to be located or how many were to be built, nor did they have any notice as to where the roads were to be constructed, the part or portion of the county through which they were to run or the kind of roads to be constructed. Many of the school districts of the state, cities, town and villages and eoun*438ties have issued bonds, but in only one ease that has found its way to this court have the commissioners, the attorneys or anyone connected with the proceeding, attempted to hold an election on a general blanket notice such as this. The laymen, lawyers and courts throughout this state have generally understood and proceeded upon the theory that sec. 3, art. 8, of the constitution and the statutes enacted thereunder providing for bond elections and the giving of notice thereof required that the purpose for which’ the bonds were to be issued and the money to be expended should be stated. That was the holding in Sommercamp v. Kelly, 8 Ida. 712, 71 Pac. 147; Howard v. Independent School Dist. No. 1, 17 Ida. 537, 106 Pac. 692; Corker v. Village of Mountainhome, 20 Ida. 32, 116 Pac. 108; Platt v. City of Payette, 19 Ida. 480, 114 Pac. 25. In the latter case this court said:
“The question to be determined in our opinion in a case of this kind is: Was the proposition, or were the propositions, so clearly and distinctly submitted to the electors of the city or town that they could intelligently and positively express their wishes in regard to each, or any, or all of the propositions so submitted? Was the proposition, or were the propositions, -so submitted to the electors that they could adopt or reject either, any, or all of the propositions so submitted? Whether these propositions were provided for in one ordinance, or in separate ordinances, would be immaterial, so long as the electors were not deceived, misled, or prevented from voting upon each proposition separately and independently of the others.”
In Ostrander v. City of Salmon, 20 Ida. 153, 117 Pac. 692, this court held that notice given of an election for the issuance of municipal coupon bonds was in violation of the statute, for the reason that it failed to “specify separately the different purposes for which such bonds” were to be issued, and that “the voter should be given an opportunity to express his will upon each purpose separately.” In that case the city voted to incur a bonded indebtedness of $50,000. The notice recited that the board of trustees of the village of Salmon City proposed to incur indebtedness in the sum of $50,000, *439“$30,000' of which, shall be used for the purchase of the waterworks, water rights, system and franchises of the Salmon City Water Company, Ltd., and that an amount not to exceed the sum of $15,000 of such indebtedness and bonds shall be used to enlarge and extend the said waterworks and water system, and an amount not to exceed the sum of five thousand dollars shall be used for the purchase, erection, construction and furnishing of a public building and building site for the use of such village. ’ ’ This court held that such a notice ‘ ‘ states two separate and distinct purposes and questions, and the ballot used at the election which requires the voter to designate thereon his vote either for or against the single proposition of favoring or disapproving the issue of the aggregate amount of the bonds proposed does not give the voter an opportunity of expressing his will upon each of the purposes and questions incorporated in the ordinance.”
When sec. 3 of art. 8 of the constitution was under discussion in the constitutional convention, one of the committee who presented it suggested that it was taken almost literally from the constitution of California. A perusal of sec. 18, art. 11, of the constitution of California of 1879 shows that our provision has been copied literally from the California constitution, with the exception that the proviso attached to see. 3, art. 8, of our constitution is not found in sec. 18, art. 11, of the California constitution. The supreme court of California, in McMahon v. Board of Supervisors, 46 Cal. 214, passed on a question almost identical with the question here involved so far as the notice of election is concerned, and held that it was insufficient and was not a compliance with the statute and that it was misleading to the voters. The court said:
“Under this proclamation, the money, when raised, might have been expended in the construction and improvement of any highways, or the building of any bridges in the township, at the discretion of the trustees. If such a proclamation was a compliance with the statute, it would have been equally so if it had omitted to mention any particular road or highway, and had specified only that the money was- to be expended in the improvement of highways and the building of bridges *440generally in the township. The voters would have had no information as to what particular highways or bridges it was proposed to improve or build. ’ ’
While my associates have declined to follow the California case and, to my mind, have overruled a uniform line of decisions from our own court, they have traveled to Florida, Kentucky and Mississippi for the cases of Potter v. Lainhart, 44 Fla. 647, 33 So. 251; Stone v. Gregory, 110 Ky. 492, 61 S. W. 1002; Weston v. Hancock County, 98 Miss. 800, 54 So. 307. I shall not attempt to analyze any one of these cases, but shall dismiss them with the statement that an examination of the cases will disclose that not a single one of them is dealing with or touches the question under consideration in this case.
The method pursued in this election enables those interested in carrying the bond election to play the different sections of the county against each other and secure the votes of all sections in favor of the issue. By this proceeding the commissioners are not bound to expend the money on any particular road or bridge as the law contemplates they shall do. Each section or district of the county might therefore be easily convinced that if the bond issue carried, a certain road or bridge in that section would be constructed and thereby a large share of the improvement to be made would fall to such section or community. This kind of campaigning could easily be done in every section or community in the county. In my opinion, both the constitution and statute intended to prohibit and preclude the possibility of any such thing occurring by requiring the board to state the purpose for which the money would be used, — how much for roads and how much for bridges, and the location of the road or roads and bridge or bridges to be constructed. If this thing had been done, the vote might have been as large or even larger than it was in favor of the issue, or it might have been largely against the issue, depending upon the kind of representations made and the understanding of the voters. The point is that the voters had a right to know the facts in advance so as to enable them to vote on the question in the light of the real facts of the case *441and the real intentions of the hoard of commissioners. They have certainly not had that opportunity in this case.
I think an election ought to be ordered and held in accordance with the requirements of the constitution and statute, and let the voters of the county know the use and purpose to which the money is to be applied.